Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered. This action is made Non-Final.

		Status of the Claims
This action is in response to communication filed on 06/29/2021, the parent application date filed on 12/22/2010 is considered.
 Claims 1-27 are rejected and pending; Claims 1, 11, 22 are independent claims;

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been entered and the references within considered.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 1-3, 5-15 and 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laughlin et el. US. Pub. No.: 2011/0029412 A1 (hereinafter Laughlin), in view of Sager et al. US Pub. No.: 2008/0046263 A1 (hereinafter Sager)

Laughlin teaches:
As to claim 1, a method of marking manufactured items in a batch of manufactured items (see Laughlin ¶33, tag/mark products with electronics identifiers for inventory), the method comprising: 
defining in a processor, using a lower limit identifier and an upper limit identifier, a range of unique item identifiers for the batch, wherein each manufactured item in the batch is allocated a respective unique item identifier within the range (see Laughlin Fig. 2, ¶¶10, 30, min/max inventory system…, define inventory range bounded by a minimum and maximum amount for each product, ¶12, each product provided to the customer includes an electronic identifier for tracking the product),
wherein the number of unique item identifiers allocated to the manufactured items is smaller than the number of unique item identifiers in the range (see Laughlin, ¶11 and Claim 3,  product inventory count is increased to within the acceptable inventory range but is less than the upper limit); and
Laughlin does not, but in the related art Sager teaches:
marking each manufactured item with an identification code derived from the respective unique item identifier (see Sager ¶26, suitable marking means may be used such as a continuous inkjet printer, a drop-on-demand inkjet printer, a laser printer, or any other printer or marker that allows the marking of variable information, to impress or print the identification code on each manufactured item). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to modify the apparatus and method for controlling inventory disclosed by Laughlin 
As to claim 2, the combination of Laughlin and Sager teaches the method, wherein the manufactured items are tobacco products (see Sager ¶4, goods subject to special taxation, like tobacco products). 
As to claim 3, the combination of Laughlin and Sager teaches the method, wherein the manufactured item is a pack, carton, shipping case of smoking articles or pallet for shipping cases of smoking articles (see Sager ¶89, the production line is arranged for the production of tobacco products). 
As to claim 5, The combination of Laughlin and Sager teaches the method, wherein each item identifier is derived by: generating an identification code in the processor (see Sager ¶12, generating an ID code for each manufactured item);
providing a plurality of secret codes (see Sager ¶12, a secret derived from the secret codes); and
digitally signing, in the processor, the identification code by means of a secret derived from the plurality of secret codes, wherein the processor provides the plurality of secret codes to a checking center for authenticating identifiers on the manufactured items (see Sager ¶12, a digital Signor for signing the ID codes with a secret derived from the secret codes).
As to claim 6, the combination of Laughlin and Sager teaches the method, wherein the marking comprises printing an alphanumeric code on the manufactured item (see Sager ¶6, serial number, impressed or printed on the package)
As to claim 7, the combination of Laughlin and Sager teaches the method, wherein the marking comprises printing a 12-digit alphanumeric code on the manufactured item (see Sager ¶44, A salt matrix may be, for example, a long string of random or pseudorandom digits or characters) 
As to claim 8, the combination of Laughlin and Sager teaches the method, wherein the marking comprises printing a 2D barcode on the manufactured item (see Sager ¶66, SUPI code may be printed in a human readable format, or a machine-readable formats such as 1-D or 2-D barcodes or characters suitable for OCR)  
As to claim 9, the combination of Laughlin and Sager teaches the method, wherein the marking comprises printing a data matrix on the manufactured item (see Sager ¶40, `salt matrix` containing a large number of precalculated random or pseudorandom data)  
As to claim 10, the combination of O'Loughlin and Sager teaches the method, wherein the marking comprises printing the identification code on a label or packaging of the manufactured item (see Sager ¶8, print the production code on the package).

Laughlin teaches:
As to Claim 11, a method for authenticating individual manufactured items of a batch of manufactured items (see Laughlin ¶33, tag/mark products with electronics identifiers for inventory), the method comprising: 
defining in a processor, using a lower limit identifier and an upper limit identifier, a range of unique item identifiers for the batch, wherein each manufactured item in the batch is allocated a respective unique item identifier within the range (see Laughlin Fig. 2, ¶¶10, 30, min/max inventory system…, define inventory range bounded by a minimum and maximum amount for each product, ¶12, each product provided to the customer includes an electronic identifier for tracking the product),
wherein the number of unique item identifiers allocated to the manufactured items is smaller than the number of unique item identifiers in the range (see Laughlin, ¶11 and Claim 3,  product inventory count is increased to within the acceptable inventory range but is less than the upper limit); and 
scanning an identification code on a manufactured item wherein the identification code is derived from the item identifier (see Laughlin ¶12, processing unit can read/scan each electronic identifier as the customer ships out the respective product). 
Laughlin does not, but in the related art Sager teaches:
determining whether or not the manufactured item is genuine based on the scanned identification code (see Sager ¶5, methods for reliably marking genuine products such as to enable the unequivocal identification of non -genuine products and the detection of illegal imports).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to modify the apparatus and method for controlling inventory disclosed by Laughlin to include the systems for making, tracking and authentication of products, disclosed by Sager in order to make each manufactured item with an identification code, a person with ordinary art in the art would have been motivated to reliably marking genuine products such as to enable the unequivocal identification of non -genuine products and the detection of illegal imports. 
As to claim 12, the combination of Laughlin and Sager teaches the method, wherein the scanned item identifier allows a determination of production details of the batch of manufactured items (see Sager ¶30, count and report the number of codes generated and printed codes in each production batch or in a given production period) 
As to claim 13, the combination of Laughlin and Sager teaches the method wherein the scanned item identifier allows a determination of the volume of manufactured items in the batch (see Sager ¶67,  exact number of marked items may be stored in the database 31 accessible to the checking center and used for production volume control)
As to claim 14, the combination of O'Loughlin and Sager teaches the method, wherein each identifier is derived by: generating an identification code in the processor (see Sager ¶12, generating an ID code for each manufactured item);
providing a plurality of secret codes (see Sager ¶12, a secret derived from the secret codes); and
digitally signing, in the processor, the identification code by means of a secret derived from the plurality of secret codes, wherein the processor provides the plurality of secret codes to a checking center for authenticating identifiers on the manufactured items (see Sager ¶12, a digital Signor for signing the ID codes with a secret derived from the secret codes).
As to claim 15, the combination of Laughlin and Sager teaches the method, wherein each item identifier comprises encrypted production details associated with the respective manufactured item (see Sager ¶30,  a code generation system 106 which generates a unique encrypted identification code SUPI for each item produced)
As to claim 17, the combination of Laughlin and Sager teaches the method, wherein the identification code comprises an alphanumeric code on the manufactured item (see Sager ¶6, serial number, impressed or printed on the package)
As to claim 18, the combination of O'Loughlin and Sager teaches the method, wherein the identification code comprises a 12-digit alphanumeric code on the manufactured item (see Sager ¶44, A salt matrix may be, for example, a long string of random or pseudorandom digits or characters). 
As to claim 19, the combination of Laughlin and Sager teaches the method, wherein the marking comprises printing a data matrix on the manufactured item (see Sager ¶40, `salt matrix` containing a large number of precalculated random or pseudorandom data)  
As to claim 20, the combination of O'Loughlin and Sager teaches the method, wherein the marking comprises printing the identification code on a label or packaging of the manufactured item (see Sager ¶8, print the production code on the package).

Claims 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laughlin et el US. Pub. No.: 2011/0029412 A1, in view of in view of Furukawa et al. US. Pub. No.: 2006/008/0190 A1 (hereinafter Furukawa).

Laughlin teaches:
As to claim 22, an apparatus for storage of data for a batch of manufactured items (see Laughlin ¶33, tag/mark products with electronics identifiers for inventory), the apparatus comprising: 
a processor configured to define using a lower limit identifier and an upper limit identifier, a range of unique item identifiers for the batch, wherein each manufactured item in the batch is allocated a unique item identifier falling within the range (see Laughlin Fig. 2, ¶¶10, 30, min/max inventory system…, define inventory range bounded by a minimum and maximum amount for each product, ¶12, each product provided to the customer includes an electronic identifier for tracking the product),, and
Laughlin does not, but in the related art Furukawa teaches:
store the item identifiers in allocated storage space, wherein the processor is configured to determine an amount of storage specified for all manufactured items during a production period by calculating one of: a sum of a first product and a second product, the first product being a product of a production location, production date and a size allocated to each upper limit identifier, and the second product being a product of the production location, production date, a total number of manufactured items, and a percentage of unused identifiers (see Furukawa ¶92 it is enabled to prepare pattern data [identifiers] of the manufacturing numbers in advance [which are not allocated to manufactured item] and to extract character sequences matching patterns of those of the manufacturing numbers as the manufacturing numbers, ¶46, Table 3 exemplifies the information stored in the traceability DB 310; the information comprises the identification information of the goods 1e, the check point ID, the passing time of the goods 1e, and the determination information output by the comparison determination mechanism 304, and is stored with being made to correspond to the trace ID produced by the mechanism 305). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to modify the apparatus and method for controlling inventory disclosed by Laughlin to include the method and system for storing goods trace information, as thought by Furukawa, in order to indicate for those item identifiers in the range which are not allocated to a manufactured item, hence enhance the efficiency of the item inventory system. 
As to claim 23, the combination of Laughlin and Furukawa teaches the apparatus, wherein if a lower limit identifier is specified for each time interval, an amount of storage specified for all manufactured items during a production time period is calculated as a sum of a third product and a fourth product, the third product being a product of a production time and a size allocated to both the lower limit identifier and the upper limit identifier, and the fourth product being a product of the production time, a total number of manufactured items, and a percentage of unused identifiers (see Furukawa Fig. 4, and ¶¶59-61, as the threshold information of the feature quantity of the goods 1e searched from the prescription goods feature quantity DB 309 is searched the threshold information corresponding to the items of the image feature information extracted by the feature quantity extraction mechanism 301 in the step S105)
As to claim 24, the combination of Laughlin and Furukawa teaches the apparatus, wherein the indication of those item identifiers in the range which are not allocated to a manufactured item comprises an indication of one or more further ranges which are not allocated to a manufactured item (see Furukawa ¶43, ¶43, as the set threshold information can also be set a value having a predetermined width (upper limit value and lower limit value) and a value divided into a plurality of areas other than the upper limit value or the lower limit value, i.e., an indication of one or more further ranges).

Claims 4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laughlin et el US. Pub. No.: 2011/0029412 A1, in view of Sager et al. US Pub. No.: 2008/0046263 A1 as applied above to claims 1 and 11, and further in view of Furukawa et al. US. Pub. No.: 2006/008/0190 A1.
As to claim 4, the combination of Laughlin and Sager does not, but in the related art Furukawa teaches:
the method, wherein the processor defines the unique item identifiers allocated to the manufactured items in a storage device using the lower limit item identifier of the range, the upper limit item identifier of the range, and an indication of those item identifiers in the range which are not allocated to a manufactured item (see Furukawa ¶92 it is enabled to prepare pattern data [identifiers] of the manufacturing numbers in advance [which are not allocated to manufactured item] and to extract character sequences matching patterns of those of the manufacturing numbers as the manufacturing numbers.)
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to the apparatus and method for controlling inventory disclosed by Laughlin and systems for making tracking and authentication of products disclosed by Sager to include the method and system for storing goods trace information, as thought by Furukawa, in order to indicate for those item identifiers in the range which are not allocated to a manufactured item, hence enhance the efficiency of the item inventory system. 
As to claim 16, the combination of Laughlin and Sager does not, but in the related art Furukawa teaches:
 the method, wherein the item identifiers on the manufactured items are not stored and the determining of whether or not the scanned item identifier corresponds to a genuine manufactured item is based on the range of unique item identifiers not allocated to the batch (see Furukawa ¶92 it is enabled to prepare pattern data [identifiers] of the manufacturing numbers in advance [which are not allocated to manufactured item] and to extract character sequences matching patterns of those of the manufacturing numbers as the manufacturing numbers.)
Same rational applied as above to combine the recited prior art references.

Claims 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laughlin et el US. Pub. No.: 2011/0029412 A1, in view of Sager et al. US Pub. No.: 2008/0046263 A1, as applied above to claim 22 and further in view of O’Loughlin et al. US Pub. No.: 2012/0102334 A1 (hereinafter O’Loughlin)

As to claim 25, the combination of Laughlin and Furukawa does not but the related art O’Loughlin teaches the apparatus, wherein each identifier is derived by: generating an identification code in the processor; providing a plurality of secret codes; and digitally signing, in the processor, the identification code by means of a secret derived from the plurality of secret codes, wherein the processor provides plurality of secret codes to a checking center for authenticating identifiers on the manufactured items (see O’Loughlin ¶102, certificates and the certificates should be signed by a device CA. The certificates are then imported into the HSM, ¶113, mutually authenticated, encrypted, integrity checked, replay protected)
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to modify the apparatus and method for controlling inventory disclosed by Laughlin and the systems for making, tracking and authentication of products, disclosed by Sager to include the systems system and method for hardware based security, disclosed by O’Loughlin in order to include secret code, signature, and authentication, a person with ordinary art in the art would have been motivated to incorporate signature, encryption and authentication certificate in order to verify genuine products such as to enable the unequivocal identification of non -genuine products and the detection of illegal imports. 

As to claim 26, the combination of Laughlin and Furukawa does not but the related art O’Loughlin teaches the apparatus, wherein each item identifier comprises encrypted production details associated with the respective manufactured item (see O’Loughlin ¶112, The ACC 12 generates a unique identifier for each device 14, and participates in the tracking and provisioning of the device 14 through the encrypted channel with the appliance 18). 
Same rational applied as above to combine the recited prior art references.

As to claim 27, the combination of Laughlin and Furukawa does not but the related art O’Loughlin teaches the apparatus, wherein each item identifier comprises non-encrypted production details associated with the respective manufactured item (see O’Loughlin ¶112, The ACC 12 generates a unique identifier for each device 14, and participates in the tracking and provisioning of the device 14 through the encrypted channel with the appliance 18).
Same rational applied as above to combine the recited prior art references.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478.  The examiner can normally be reached on Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                    

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433